Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jp-2001-165927 (Takeuchi et al) in view of in view of Levien et al. (US 9,638,828).  As to claims 1, 14,18 and 20, Takeuchi et al disclose a wastewater sampling system (device for inspecting sewage 1) including an inlet tube (leading to sampling pumping device 2) extending into sewage flow (1), an outlet port (unnumbered in fig. 1 as arrow into 1),  a high flow circuit (extending from sampling pump 2), a first pump (sampling pump 2),  a sampling circuit (including solid phase filter (3) and solid phase extraction (detector 7) and junction valve (unnumbered between items 3 and 4)) and a controller (sequencer control 8) configured to activate the first pump to initiate flow of wastewater from the sewage flow through the high flow circuit and divert wastewater to the sampling circuit via the junction valve, see fig. 1 and translation,  Further, it is noted that Takeuchi et al lack a teaching for a second pump to divert flow into the sampling circuit and its activation or deactivation or inclusion of the filter in the sampling circuit.  In a related prior art device, Levien et al discloses a method and system for sampling in a body of water including a detection and sampling module 400 having an inlet 404, a pump 402, a valve 414, a filter 408, a SPE 410 as well as a bypass line and discharge 412, see fig. 4A where it is indicated that the pump 402 is used to actively move the fluids through the inlet 404 into the measurement device 406, see col. 17, lines 5-9 where the filter 408 is adjacent the SPE 410 such that the filter and SPE module can be replaced while the fluid is being bypassed by the conduit 416, see col. 17, lines 29-35.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have included a second pump to the Takeuchi et al device in order to be able to actively divert the flow to the sampling line or a bypass line as disclosed by Levien et al.  by selectively activating and deactivating the pump to divert the flow accordingly. Further, it would have been obvious to one of ordinary skill in the art at the time of filing to have included the filter on the sampling side next to the SPE as a matter of design choice since Levien et al disclose that this would allow for the filter and SPE module to be replaced for new samples while the sampling is being bypassed without disruption of the flow. Further, activation of the pumps as in claims 1, 14 and 18 by the controller or sequencer is considered to have been obvious in order to initiate sewage flow, divert flow for sampling and then resume bypass flow. As to claim 2, usage of an external casing to encase the features of the apparatus is considered an obvious matter of design choice obvious to one of ordinary skill in the art at the time of filing in order to protect and encase the apparatus features where the inlet and outlet would obviously be coupled to the casing as they extend into the sewage as depicted.  As to claims 3 and 14, usage of peristaltic pumps is considered a matter of design choice that would have been obvious to one of ordinary skill in the art at the time of filing as they are known for pumping fluids and controlling the flow rate.  As to claim 4, the Takeuchi et al device is disclosed as monitoring endocrine disrupting chemicals which would include drugs. As to claim 5, as best understood, usage of multiple solid phase extraction cartridges to detect multiple substances is known such that inclusion of such would have been obvious to one of ordinary skill in the art at the time of filing in order to detect various substances.  As to claim 6, the filter is ceramic membrane device which would have a pore size configured to capture bacteria from the wastewater, see translation p. 5 of Takeuchi et al.  As to claim 7, note that the sampling circuit is indicated as replaceable in Levien et al., see col. 17.  As to claim 8, note the pump 402 operation in Levien et al to divert wastewater into the sampling circuit via the junction valve 414.  As to claims 9 and 11, note par[007] of Takeuchi et al indicating automatically performing the processes according to a predetermined program as well as indicating pumping the sample continuously or intermittently in par[10] of the translation.  As to claims 10 and 15, configuring the controller for sampling cycles and flowrates is considered an obvious matter of design choice that would have been obvious to one of ordinary skill in the art at the time of filing based on the sampling being performed.  As to claim 12, usage of a flow restrictor is known in outlets to maintain backpressure in flow circuits such that it would have been obvious to one of ordinary skill in the art at the time of filing to include in order to maintain the backpressure.  As to claim 13, usage of a pump would inherently include a flowmeter so as to control the flowrate through the pump which would result in a target flow rate through the sampling circuit.  As to claim 16, cleaning of fluid circuits with air circulation is known in the art of sampling in order to obtain clean samples.  As to claim 17, usage of quick disconnects in a fluid circuit for sampling and sealing is old and well-known allowing for insertion and removal of the sampling filter and spe module.  
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what valve is coupled to the output of the filter.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the diverter valve and set of spe cartridges, and set of outlets of claim 5, the flow restrictor of claim 12,  and the quick disconnect fittings of claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indicated allowability of the claims is that the prior art fails to teach or suggest a wastewater sampling system as in claim 18 along with a fluid repository fluidly coupled to an outlet of the solid waste filter and the inlet of the solid-phase extraction cartridge wherein the first pump is further configured to… and wherein the second pump is further configured to.. as found in claim 19.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art listed on PTO-892 include state of the art sampling systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHMIYA FAYYAZ whose telephone number is (571)272-2192. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nashmiya Fayyaz
Examiner
Art Unit 2861



/N.S.F/
 Examiner, Art Unit 2861       

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861